DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . It is responsive to the submission dated 01/21/2022. Claims 1-20 are presented for examination.

Response to Arguments
2.    Applicant’s arguments with respect to the claim rejections have been fully considered and are persuasive. The rejections of these claims have been withdrawn since the amendments remedy the previous issues.

Reason for Allowance
3.    Claims 1-20, after further consideration and search, are deemed to contain allowable subject matters and are allowed over the prior art.

Reasons for indicating Allowable Subject Matter
4.	The following is an examiner’s statement of reasons for allowance: 
The best prior art of record, Burdouci (US 20130021460), the closest prior art of record, discloses using a predictive analytical analysis process of optically determining a change in grooming for comparing hair grooming accuracy based on the superimposed design overlay to guide the user in order to achieve a desired hair design style. According to Burdouci, an operational control of a grooming hair style tool using artificial intelligence, and superimposed design styles overlays for grooming hair is embodied, which will allow a sensor to 
	Moreover, Burdouci provides a method for automatic identification of a hair region, comprising the steps of: identifying edges from an original image which includes face and hair regions; storing a direction and length of the lines which form each edge; searching a line bundle in which lines of a same direction is gathered; establishing a color of the line bundle as a hair color; performing line tracing to identify lines having connections to the line bundle and having the hair color; and establishing pixels on the identified lines as the hair region, and applying a superimposed overlay grooming pattern for hair design.
However, Burdouci does not teach or render obvious generating an intermediate image, a virtual hairline, and a first image in the manner recited in the claims.
Accordingly, the Examiner respectfully submits that the Burdouci neither teach or suggests all the features as recited in claims 1-20. These features distinguish from the cited prior art and thus are considered to be novel in view of the prior art of record.

Conclusion
5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should 

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WESNER SAJOUS whose telephone number is (571)272-7791.  The examiner can normally be reached on M-F 9:30 TO 6:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/WESNER SAJOUS/Primary Examiner, Art Unit 2612                                                                                                                                                                                                        



WS
03/16/2022